Citation Nr: 9906088	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for spondylolisthesis at 
L5-S1 superimposed on congenital spondylolysis, currently 
rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION


The veteran served on active duty from February 1957 to 
February 1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the Salt 
Lake City, Utah, Regional Office (hereinafter RO).  In 
October 1998, a hearing was held at the RO before the Board 
member rendering this decision, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's service-connected back disability is 
manifested primarily by subjective complaints of pain 
radiating from the back to the lower extremities; lumbar 
motion was recently recorded to 80 degrees of forward 
flexion; 35 degrees of flexion to the left and 30 degrees of 
flexion to the right; 30 degrees of backward extension and 
rotation of 35 degrees to the left and 30 degrees to the 
right.  

3.  Significant neurologic disability attributable to the 
service-connected back disability is not shown; severe 
symptoms of lumbosacral strain are not currently shown by 
objective evidence.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylolisthesis at L5-S1 superimposed on congenital 
spondylolysis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Codes (DC) 5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In making this 
determination, the Board notes that there is sufficient 
clinical evidence pertaining to the disability in the 
veteran's back contained in reports from examinations 
conducted in July 1997 and September 1998 to equitably 
adjudicate the claim on appeal.  
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With the above legal principles in mind, the relevant 
clinical evidence will be briefly summarized.  The service 
medical records reflect treatment for back pain and 
associated radicular pain into the lower extremities, and X-
rays conducted during service showed bilateral spondylolysis 
with grade I spondylolisthesis.  The first VA examination 
conducted after service in May 1977 showed minimal objective 
findings relating to the back, and an X-ray taken at that 
time showed spondylolysis at L5.  The RO initially denied the 
veteran's claim for service connection for a back disability 
in a July 1977 rating decision on the basis that the 
spondylolysis shown at that time was a constitutional or 
developmental abnormality and not a "disability" under the 
controlling legal criteria.  However, after a March 1978 VA 
examination included electromyographic testing that showed 
chronic neurogenic atrophy in the L5 distribution and an X-
ray that showed Grade I spondylolisthesis in addition to the 
spondylolysis, the RO concluded in an August 1978 rating 
decision that the veteran's congenital back condition had 
been aggravated by service, and granted service connection 
for "[s]pondylolisthesis L-5, S-1 superimposed on congenital 
spondylolysis."  A 20 percent rating was assigned for this 
disability, and this rating has been confirmed and continued 
until the present time.  

Turning to the most recent clinical evidence, which is the 
most probative evidence to consider in determining the proper 
rating to be assigned for the service-connected back 
disability, Francisco v. Brown, 7 Vet. App. 55 (1994), 
reports from outpatient treatment conducted in March 1997 
showed the veteran complaining about increased lumbosacral 
pain that radiated to his lower extremity.  Objective 
findings from this treatment include straight leg rasing to 
90 degrees without symptoms, slight flattening of the lumbar 
lordosis, and full strength and normal sensation in the lower 
extremities.  The impression was sciatica and probable 
neurogenic claudication with possible spinal stenosis.  
Similar findings were demonstrated upon VA examination in 
July 1997, at which time no muscle spasms were shown, 
sensation in the lower extremities was intact and straight 
leg raising was measured to 90 degrees to the left and right.  
A moderate loss of the lumbar lordosis was again shown, and 
the range of lumbar motion was recorded as follows:  forward 
flexion to 80 degrees; backward extension to 30 degrees; 
flexion to the right of 30 degrees and flexion to the left of 
35 degrees; and rotation of 30 degrees to the right and 35 
degrees to the left.  

The most recent clinical evidence of record is contained in 
the reports from an examination conducted in September 1998, 
at which time the veteran again described pain radiating from 
the lower back to the lower extremities.  Upon physical 
examination at that time, it was observed that the veteran 
was not acutely tender directly over the spine itself, but 
that he complained of tenderness more laterally over the 
upper rim of the ileum on each side.  Again, no spasms were 
shown, and the range of lumbar motion testing showed 90 
degrees of flexion forward, flexion to the right and left of 
35 degrees, and 30 degrees of extension.  No significant 
disability was shown upon the motor and sensory examinations 
of the lower extremities, and compression across the 
sacroiliac joint did not seem to precipitate acute sacroiliac 
pain or symptoms.  Gait was without a limp, and the veteran 
could walk on his heels and toes.  X-rays taken at the time 
of this examination were interpreted as showing an increased 
lordosis of the lumbar spine that was not apparent upon the 
physical examination; narrowing of the L5-S1 disc space and 
sclerosis of the cortical end plates, bilaterally; and mild 
spondylolisthesis of about two millimeters, with indications 
of spondylolysis at L5-S1.  It was indicated that the 
radiographic evidence showed no significant change when 
compared with prior X-ray reports.  

The diagnosis following the September 1998 examination was 
"congenital spondylolysis of L5, with a first degree 
spondylolisthesis of L5 on S1," and "some aging 
degenerative changes throughout the lumbosacral spine of a 
mild, to moderate degree."  The condition in the veteran's 
spine was said to be "chronic" in nature.  After remarking 
that the disability shown upon examination was indicative of 
a greater level of functioning than was reported in the 
military, the examining physician stated that, "[i]t would 
appear, from my examination [and] reviewing the previous 
evaluations the patient has had in the past, that there is no 
significant change in the patient's condition."  This 
physician did indicate that there would be progressive 
degenerative changes in the veteran's back with age, but that 
the veteran was fully employed and "functioning well at the 
present time." 

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the while the RO has rated the 
veteran's service connected back disability by analogy to DC 
5295 (lumbosacral strain), the Board will consider all 
potentially applicable diagnostic codes in determining the 
proper rating to be assigned for this disability.  Turing 
first to the diagnostic code under which limitation of motion 
of the lumbar spine is evaluated (DC 5292), a rating in 
excess of 20 percent under this provision requires "severe" 
limitation of motion.  As none of the range of motion 
findings from the most recent examinations describe such 
severe limitation of motion, a rating in excess of 20 percent 
under DC 5292 would not be warranted.  Moreover, since 
arthritis is rated on the basis of limitation of motion, a 
rating in excess of 20 percent for any disability due to 
arthritis also would not be warranted.  38 C.F.R. § 4.71a, DC 
5003.  The Board also finds that given the minimal, if any, 
neurological findings demonstrated upon the recent 
examinations, a rating in excess of 20 percent for 
intervertebral disc syndrome under DC 5293 would not be 
warranted.  

Turing to DC 5295, a rating in excess of 20 percent under 
this provision requires "severe" disability, manifested by 
such findings as listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, or loss of lateral 
motion.  Such "severe" disability was clearly not shown at 
the most recent examinations, and the Board thus concludes 
that a rating in excess of 20 percent under DC 5295 is not 
warranted.  Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45, the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the guidelines of 
VAOPGCPREC 36-97 (December 12, 1997).  In this case, however, 
the objective medical evidence does not demonstrate that the 
service-connected low back disability is productive of 
additional loss due to pain on use, including use during 
"flare-ups," or functional loss due to weakness, 
fatigability, incoordination, or pain on movement, so as to 
warrant the assignment of rating in excess of 20 percent.   

As support for the conclusion that an increased rating is not 
warranted, attention is directed to the statements by the 
physician who reviewed the prior evaluations of the veteran's 
back and examined the veteran in September 1998, as he 
concluded that findings shown upon examination at that time 
did not represent a significant change in the condition of 
the veteran's back.  Further support for the determination of 
the Board is represented by the fact that this physician 
found the veteran to be "functioning well."  This 
conclusion is well documented by the recent clinical 
evidence, which has shown little if any loss of strength or 
sensation in the back or lower extremities, or any impairment 
of gait which could be attributed to the service-connected 
back disability.  Thus, while the Board has carefully 
considered the "positive" evidence represented by the sworn 
testimony and written contentions of the veteran asserting a 
more severe level of disability than is reflected by the 20 
percent rating currently assigned, to include his assertions 
that he is unable to bend normally and that he has difficulty 
with sitting or standing for long periods of time, the Board 
finds the probative value of this subjective evidence to be 
overcome by that of the "negative" recent objective 
clinical evidence.  Francisco, 7 Vet. App. at 55 (1994). 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
evidence of record indicates that the veteran is "fully 
employed" (see September 1998 examination reports).  The RO 
did not refer this case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, and the 
Board agrees that no such referral is warranted.

As the Board finds the "negative" evidence to outweigh the 
"positive" evidence, the claim for an increased rating for 
spondylolisthesis at L5-S1 superimposed on congenital 
spondylolysis must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis at L5-S1 superimposed on congenital 
spondylolysis is denied.   



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



	

 

- 8 -


- 1 -


